DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-17 are pending in this application.  
	Claims 1, 10, 16 and 17 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/03/2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of claim(s) 1-17 under Mantha (US PG. Pub. 2018/0043635 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sostek (US PG. Pub. 2014/0124670 A1).

Applicant’s specifically argues on page 7 of the Remarks that “Mantha at [0065] and in FIGs. 6-8 describes a 3D model 40 of a part to be constructed with the “shape and size” of the part shown and the tracks T that the printer head 20 is to follow also shown. Here and elsewhere, Mantha does not disclose showing different visual representations for the three-dimensional printing materials based on the material properties, as claimed. Rather, Mantha only discloses showing the general shape and size of the part was well as print head tracks T. The tracks T are not a visual representation of a material; rather, they are a “center-line trajectory” of the printer head 20. Mantha’s model 40 is merely a simple 3D model augmented with printer tracks T, and thus does not amount to a preview of output of the three-dimensional printer that shows different visual representations for the three-dimensional printing materials used to make the output based on the material properties, as claimed.” 

In summary, applicant’s argue that the prior art of Mantha fails to teach: wherein the preview shows different visual representations for the three-dimensional printing materials based on the material properties, as amended in the limitation of independent claim 1 and similar independent claim 10. Based on the following amendment, the Examiner respectfully agrees. However the newly added prior art of Sostek (US PG. Pub. 2014/0124670 A1) teaches in Sect. [0048] and [0076] a system and technique for fabricating scaffolds utilizing three-dimensional printing (i.e 3D layering) electrospinning, multi-photon lithography, stereolithograohy (SLA), laser sintering (SLS) or laser ablation, ballistic particle manufacturing (BPM), fusion deposition modeling (FDM), or any combination of two or more thereof wherein, patterns of emission can be evaluated visually (e.g., by looking at a display such as a screen or printed document that shows different levels of emission) which can also be represented and/or evaluated quantitatively (e.g., using data analysis software and/or using mathematical representations of the emission levels). For example, a profile of relative infrared emission levels is determined across a line segment (e.g., a stretch of connected pixels) spanning a portion of 2D or 3D image of a material or surface thereof. In some embodiments, the line segment spans multiple regions of a material of interest. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a preview module to…” in claim 1.
“an adjustment module to…” in claims 3 and 5.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a preview module” corresponds to “Preview Module 102”.  ‘FIG. 1 illustrates an example computing system to provide a preview of an output of a print job to a display component. As illustrated in FIG. 1, computing system 100 can include a preview module 102 and a display interface 104. Preview module 102 can implement processes and other logic to generate a preview or preview content of an output of a print job. As herein described, an "output" can include a three-dimensional output object or a two-dimensional output object (e.g., a two-dimensional output page). The preview can be displayed on display component 106. Additionally, preview module 102 can send or provide the preview content to display component 106 through display interface 104. (See Applicant’s Drawing, Fig. 1, Preview Module 102 and Applicant’s Specification, Para. [0012]).

(b)       Claims 3 and 5: “an adjustment module” corresponds to “an adjustment module 226”. ‘computing system 100 can include adjustment module 226 to adjust or change an attribute of an output of the preview. In some implementations, adjustment module 226 can adjust an attribute of an output based on a user input (e.g., a user interacting with a user interface provided by display component 224). The user input can indicate an adjustment to be made for an attribute of an output specified by a print job. Additionally, adjustment module 226 can convert the user input into an attribute value and submit to preview module 208 the attribute value. Preview module 208 can utilize the attribute value converted from the user input to update the associated attribute value of the corresponding attribute of the output specified by the print job. (See Applicant’s Drawing, Fig. 1, Adjustment Module 226 and Applicant’s Specification, Para. [0032]).

10.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

11.	Dependent claims 2, 4, 6-9 and 17 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantha (US PG. Pub. 2018/0043635 A1) in view of Sostek (US PG. Pub. 2014/0124670 A1).


	Referring to Claim 1, Mantha teaches a computing system (See Mantha, Fig. 1, System 10), comprising:
a display interface (See Mantha, Fig. 1, Display 24) to:
communicate with a display component (See Mantha, Sect. [0055], Display 24 of computing device 15 may include a liquid crystal display (LCD), a light emitting diode (LED) screen, an organic light emitting diode (OLED) screen, and/or another display device.  Display 24 may be used for display of data under the control of processor 26.), wherein the display component is to display information according to a set of configuration parameters (See Mantha, Sect. [0072] lines 10-15, Processor 26 may yield results in the form of nodal displacements and element stresses.  The nodal displacements and element stresses may then be translated into fiber displacement fields and stress fields, which can be shown overlaid with model 40 on display 24 (Operation 270).);
a preview module (See Mantha, Figs. 1 and 6, Part 12) to:
obtain adjustment values for adjusting an operation of a three-dimensional printer to achieve a set of attributes for an output of the three-dimensional printer included in a print job (See Mantha, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.);
obtain material properties of three-dimensional printing materials used by the three-dimensional printer to generate the output (See Mantha, Sect. [0067], Information regarding an intended (or predetermined) use of part 12 (e.g., constraints--shown on the left of FIG. 8, and forces--shown on the right in FIG. 8) and material properties of part 12 (e.g., matrix properties, fiber properties, matrix/fiber ratios) and tool path trajectories may be received by processor 26 (Operation 230).  The material properties may include a type of material, viscosity of the material, melting point of the material, stiffness of the material, Young's moduli of the material, composition of the material, Poissson's ratios, shear moduli, density, coefficients of thermal expansion, thermal conductivity, specific heat, and viscoelastic properties.  In an example, the intended or predetermined use of the part includes a functional attribute of the part, such as use of the part in a larger object, structure or system, or use of the part as a standalone object.  Like model 40, the intended use and material properties information of part 12 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or created and modified by processor 26 using programs 32.);
generate a preview of the output, based on the adjustment values, the set of attributes, the material properties of the three-dimensional printing materials, and the set of configuration parameters of the display component (See Mantha, Figs. 5-6, Sect. [0065], As can be seen in FIG. 5, information regarding part 12 may be received into system 10 (Operation 210).  This information may include, among other things, a three-dimensional model 40 (shown in FIG. 6) of part 12.  The three-dimensional model 40 may be a model design of the part 12, such as a computer-generated design of the part 12.  In the exemplary model 40 shown in FIG. 6, the matrix used to make part 12 is represented by a symbol M, while the tracks T correspond to a center-line trajectory.  Model 40 may be received as a collection of data that is interpretable by processor 26 using programs 32 (e.g., app 36), the code defining physical attributes (e.g., shape and size) of part 12.  Model 40 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or generated and modified by processor 26 using programs 32.),
communicate the preview of the output to the display component using the display interface to display the preview (See Mantha, Sect. [0054]-[0055], Any number of separate computing devices 15 may be used to control the trajectory of head 20 during formation of part 12 and/or to analyze the performance characteristics of part 12 before and/or after formation. Computing device 15 may include a display 24, one or more computer processors ("processors") 26, any number of input/output ("I/O") devices 28, and one or more memories 30 for storing programs 32 and data 34.  Programs 32 may include, for example, any number of analysis and/or printing apps 36 and an operating system 38…Display 24 of computing device 15 may include a liquid crystal display (LCD), a light emitting diode (LED) screen, an organic light emitting diode (OLED) screen, and/or another display device.  Display 24 may be used for display of data under the control of processor 26.).


wherein the preview shows different visual representations for the three-dimensional printing materials based on the material properties.

However, Sostek teaches 
wherein the preview shows different visual representations for the three-dimensional printing materials based on the material properties (See Sostek, Sect. [0048], patterns of emission can be evaluated visually (e.g., by looking at a display such as a screen or a printed document that shows different levels of emission) and/or can be represented and/or evaluated quantitatively (e.g., using data analysis software and/or using mathematical representations of the emission levels). A profile of relative infrared emission levels is determined across a line segment (e.g., a stretch of connected pixels) spanning a portion of 2D or 3D image of a material or surface thereof. In some embodiments, the line segment spans multiple regions of a material of interest. However, it should be appreciated that any technique may be used to quantify different regions of emission intensity. This allows any changes or differences to be evaluated quantitatively (e.g., to determine quantitative differences between different levels and/or patterns of IR emission).

(See Sect. [0011] of the Sostek reference). Therefore, it would have been obvious to combine Mantha and Sostek to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Mantha in view of Sostek teaches the computing system of claim 1 (See Mantha, Fig. 1, System 10), wherein the preview module (See Mantha, Fig 5, Part 12) is further to:
enable a user to adjust an attribute of the set of attributes by interacting with a user interface provided with the preview on the display component (See Mantha, Sect. [0072] lines 11-15 and Sect. [0073], The displacement and/or stress fields may be viewed in a variety of ways, a user interface, such as a graphical user interface or web-based user interface, may be provided that includes a slider (e.g., an actual or virtual slider), which can be moved by a user (e.g., left to right) to generate a viewing control instruction.  Based on the viewing control instruction, a virtual progression of part 12 may be generated showing how part 12 will be printed and corresponding displacement and/or stress fields inside of part 12…The nodal displacements and element stresses may be translated into fiber displacement fields and stress fields, which can be shown overlaid with model 40 on display 24 (Operation 270).).

	Referring to Claim 3, the combination of Mantha in view of Sostek teaches the computing system of claim 2 (See Mantha, Fig. 1, System 10), further comprising:
an adjustment module (See Mantha, Fig. 1, I/O device 28) to:
convert a user input into an attribute value using attribute adjustment information (See Mantha, Sect. [0062] lines 1-4, I/O devices 28 may include one or more interfaces for receiving signals or input from a user and/or printer 14, and for providing signals or output to printer 14 that allow part 12 to be printed.), the attribute value corresponding to a first attribute of the set of attributes (See Mantha, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.); and
(See Mantha, Figs. 6 and 7, Sect. [0068], As shown in FIGS. 6 and 7, the stiffness-contributing portions (e.g., the continuous fibers, the chopped fibers, and/or the polymer chains) deposited in general alignment with the center-line of track T by head 20 during fabrication of part 12 may pass through each analytic element 42 differently.  For example, some analytic elements 42 may contain a greater or lesser number of stiffness-contributing portions than other elements 42, and the stiffness-contributing portions may pass through the different analytic elements 42 at different locations and angles.  This arrangement of stiffness-contributing portions within each analytic element 42 may provide each analytic element 42 with different local characteristics (e.g., stiffness).  The local characteristics of each analytic element 42 may aggregate to produce global characteristics of part 12.  Accordingly, in order to solve for the global characteristics of part 12, the arrangement (e.g., number, density, alignment, etc.) of stiffness-contributing portions within each analytic element 42 and the corresponding effect of the arrangement may first be determined.).

	Referring to Claim 4, the combination of Mantha in view of Sostek teaches the computing system of claim 3 (See Mantha, Fig. 1, System 10), wherein the attribute adjustment information is obtained from an attribute resource system (See Mantha, Fig. 1, Head 20 as Attribute Resource System, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.).

	Referring to Claim 5, the combination of Mantha in view of Sostek teaches the computing system of claim 2 (See Mantha, Fig. 1, System 10), further comprising:
an adjustment module (See Mantha, Fig. 1, I/O device 28) to:
convert a user input into an attribute parameter using attribute adjustment information (See Mantha, Sect. [0062] lines 1-4, I/O devices 28 may include one or more interfaces for receiving signals or input from a user and/or printer 14, and for providing signals or output to printer 14 that allow part 12 to be printed.), the attribute parameter corresponding to a first attribute of the set of attributes (See Mantha, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.);
update the attribute parameter of the first attribute (See Mantha, Sect. [0069], A stiffness of the elements 42 scales with the number and/or distribution of stiffness-contributing portions.  For example, a first element with a greater number of stiffness-contributing portions as compared to a second element may be more stiff than the second element.  As an alternative or in addition, the orientation of individual stiffness-contributing portions relative to one another may determine the stiffness of the elements.  In an example, the elements 42 include a plurality of stiffness-contributing portions that are parallel or substantially parallel to one another, which may yield a stiffness that is different than a scenario in which the stiffness-contributing portions are not parallel to another (e.g., the stiffness-contributing portions are perpendicular to one another).); and
a printer system (See Mantha, Fig. 1 Printer 14 and Computing Device 15) interface to:
send the print job including the updated set of attributes to the three-dimensional printer to form the output with the updated set of attributes (See Mantha, Sect. [0075], while the part 12 is printed, the performance of the part may be determined and used to update the tool path.  In principle, this may be used to optimize fabrication of the part 12 by the 3D printer).

Referring to Claim 6, the combination of Mantha in view of Sostek teaches the computing system of claim 5 (See Mantha, Fig. 1, System 10), wherein the attribute adjustment information is obtained from an attribute resource system (See Mantha, Fig. 1, Head 20 as Attribute Resource System, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.).

	Referring to Claim 7, the combination of Mantha in view of Sostek teaches the computing system of claim 6 (See Mantha, Fig. 1, System 10), wherein the adjustment values are obtained from a printer system (See Mantha, Fig. 1, Head 20 included in Printer 14 of System 10, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 (i.e. head of the 3D print system) during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.).

	Referring to Claim 8, the combination of Mantha in view of Sostek teaches the computing system of claim 7 (See Mantha, Fig. 1, System 10), wherein the printer system is a three-dimensional printer system (See Mantha, Sect. [0045], three-dimensional print system for 3D printing) including the three-dimensional printer (See Fig. 1, 3-D Printer 14, Sect. [0048]-0049], Printer 14 may be comprised of components that are controlled to create part 12 layer-by-layer using RFF technology.  Specifically, printer 14 may include a support 16, a drive 18, and one or more heads 20.  Each head 20 may be coupled to support 16 via drive 18…Each head 20 (only one shown in FIG. 1, for clarity) may be configured to discharge at least a matrix material being any material that can be discharged from head 20 and include, for example, a resin, a polymer, concrete, a metal slurry, etc. The matrix material may be a singular homogenous material for the forming of a printed 3-D product).

	Referring to Claim 9, the combination of Mantha in view of Sostek teaches the computing system of claim 8 (See Mantha, Fig. 1, System 10), wherein the set of attributes for an output includes at least one of a mechanical attribute, a functional attribute, and an appearance attribute (See Mantha, Fig. 6, Sect. [0067] lines 12-25, the intended or predetermined use of the part includes a functional attribute of the part, such as use of the part in a larger object, structure or system, or use of the part as a standalone object.  Like model 40, the intended use and material properties information of part 12 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or created and modified by processor 26 using programs 32.  For example, the constraints, forces, matrix properties, fiber properties, and matrix/fiber ratios may be manually input by a user of computing device 15.  One or more of the properties may be derived by stress testing of standardized bars, and then stored for later retrieval during analysis.).

	Referring to Claim 10, the combination of Mantha in view of Sostek teaches a method (See Mantha, Fig. 5, Method 200) for operating a preview computer system (See Mantha, Fig. 6-8, Sect. [0063], FIG. 5 is flow chart depicting a method 200 that may be implemented by computing device 15 to fabricate part 12 via printer 14 and/or to analyze part 12.  FIGS. 6-8 represent virtual models of part 12 that may be generated by computing device 15 when following method 200.  The virtual model may be a computer-generated model design of the part 12.), the method being implemented by one or more processors and comprising:
determining, from a print job, a set of attributes for an output (See Mantha, Sect. [0071] lines 1-5, After receiving the intended use information, the material properties information, and the tool path information, processor 26 may be configured to determine performance characteristics of each analytic element 42 (Operation 250).);
identifying adjustment values associated with a three-dimensional printer (See Mantha, Sect. [0071] lines 12-22, processor 26 may use the intersection points, the directional vectors, and the fiber properties (e.g., an assumed rectangular, circular, or oval cross-sectional fiber area) to determine a volume of the fibers and a remaining volume of the matrix encompassed within each analytic element 42.  Further, processor 26 may determine, based also on the intersection points, the directional vectors, the fiber properties (e.g., compressive and/or tensile stiffness), and the matrix properties, the combined contributions of the fibers and the matrix to a three-dimensional stiffness of each analytic element 42.);
 obtaining material properties of build materials used by the three-dimensional printer to generate the output (See Mantha, Sect. [0067] lines 1-12, Information regarding an intended (or predetermined) use of part 12 (e.g., constraints--shown on the left of FIG. 8, and forces--shown on the right in FIG. 8) and material properties of part 12 (e.g., matrix properties, fiber properties, matrix/fiber ratios) and tool path trajectories may be received by processor 26 (Operation 230).  The material properties may include a type of material, viscosity of the material, melting point of the material, stiffness of the material, Young's moduli of the material, composition of the material, Poissson's ratios, shear moduli, density, coefficients of thermal expansion, thermal conductivity, specific heat, and viscoelastic properties.); and
providing a preview of the output to a display component based on the adjustment values, the set of attributes, the material properties of the build material, and one or more configuration parameters of the display component, the display component is to display information according to the one or more configuration parameters (See Mantha, Sect. [0072], Processor 26 may then apply the intended use conditions (e.g., the constraints and forces received at operation 230) at corresponding nodes and/or surfaces of analytic elements 42 in the mesh of model 40 (see FIG. 5), and determine (e.g., predict) the global performance of part 12 based on an aggregated stiffness of each individual analytic element 42 (Operation 260).  For example, as seen in FIG. 5, model 40 of part 12 is shown as being constrained at a left end, with a force of a particular magnitude and direction being applied at a right end.  Processor 26 may yield results in the form of nodal displacements and element stresses.  The nodal displacements and element stresses may then be translated into fiber displacement fields and stress fields, which can be shown overlaid with model 40 on display 24 (Operation 270).).

Mantha fails to explicitly teach 
wherein the preview shows different visual representations for the build materials based on the material properties.

However, Sostek teaches 
wherein the preview shows different visual representations for the three-dimensional printing materials based on the material properties (See Sostek, Sect. [0048], patterns of emission can be evaluated visually (e.g., by looking at a display such as a screen or a printed document that shows different levels of emission) and/or can be represented and/or evaluated quantitatively (e.g., using data analysis software and/or using mathematical representations of the emission levels). A profile of relative infrared emission levels is determined across a line segment (e.g., a stretch of connected pixels) spanning a portion of 2D or 3D image of a material or surface thereof. In some embodiments, the line segment spans multiple regions of a material of interest. However, it should be appreciated that any technique may be used to quantify different regions of emission intensity. This allows any changes or differences to be evaluated quantitatively (e.g., to determine quantitative differences between different levels and/or patterns of IR emission).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the preview shows different visual representations for the build materials based on the material properties.  The motivation for doing so would have been to provide an infrared level or pattern to be detected displayed and/or analyzed to determine one or more structural or functional properties of interest (e.g., by comparing it to one or more reference signals or patterns). In some embodiments, this can lead to one or more additional steps (e.g., additional synthetic or growth steps, additional surgical intervention). In some embodiments, this can result in material (e.g., a synthetic scaffold) not being used if it does not have appropriate properties or if it has one or more undesirable properties (See Sect. [0011] of the Sostek reference). Therefore, it would have been obvious to combine Mantha and Sostek to obtain the invention as specified in claim 10.

Referring to Claim 11, the combination of Mantha in view of Sostek teaches the method of claim 10 (See Mantha, Fig. 5, Method 200), further comprising:
providing a user interface to enable a user to adjust an attribute of the set of attributes, the user interface being provided with the preview (See Mantha, Sect. [0073] and claim 42, The displacement and/or stress fields may be viewed in a variety of ways.  For example, a user interface, such as a graphical user interface or web-based user interface, may be provided that includes a slider (e.g., an actual or virtual slider), which can be moved by a user (e.g., left to right) to generate a viewing control instruction.  Based on the viewing control instruction, a virtual progression of part 12 may be generated showing how part 12 will be printed and corresponding displacement and/or stress fields inside of part 12.).

	Referring to Claim 12, the combination of Mantha in view of Sostek teaches the method of claim 11 (See Mantha, Fig. 5, Method 200), further comprising:
converting a user input into an attribute parameter using attribute adjustment information (See Mantha, Sect. [0062] lines 1-4, I/O devices 28 may include one or more interfaces for receiving signals or input from a user and/or printer 14, and for providing signals or output to printer 14 that allow part 12 to be printed.), the attribute parameter corresponding to a first attribute of the set of attributes (See Mantha, Sect. [0053], The alignment of the continuous fibers, chopped fibers, and polymer chains, along with properties of the matrix, properties of the fiber(s), a ratio of fiber volume-to-matrix volume within each track, etc., may have an effect on a performance (e.g., a strength, a deformation, a deflection, etc.) of part 12.  Accordingly, the performance of part 12 may be selectively adjusted by adjusting the trajectory of head 20 during layer formation and/or adjusting the properties of the matrix, the properties of the fiber(s), the ratio of fiber area-to-matrix area, etc.); and
updating the attribute parameter of the first attribute (See Mantha, Sect. [0069], A stiffness of the elements 42 scales with the number and/or distribution of stiffness-contributing portions.  For example, a first element with a greater number of stiffness-contributing portions as compared to a second element may be more stiff than the second element.  As an alternative or in addition, the orientation of individual stiffness-contributing portions relative to one another may determine the stiffness of the elements.  In an example, the elements 42 include a plurality of stiffness-contributing portions that are parallel or substantially parallel to one another, which may yield a stiffness that is different than a scenario in which the stiffness-contributing portions are not parallel to another (e.g., the stiffness-contributing portions are perpendicular to one another).).

	Referring to Claim 13, the combination of Mantha in view of Sostek teaches the method of claim 12 (See Mantha, Fig. 5, Method 200), further comprising:
updating the preview to be based on the updated set of attributes (See Mantha, Sect. [0054], Any number of separate computing devices 15 may be used to control the trajectory of head 20 during formation of part 12 and/or to analyze the performance characteristics of part 12 before and/or after formation.  Computing device 15 may include a display 24, one or more computer processors ("processors") 26, any number of input/output ("I/O") devices 28, and one or more memories 30 for storing programs 32 and data 34.  Programs 32 may include, for example, any number of analysis and/or printing apps 36 and an operating system 38.).

	Referring to Claim 14, the combination of Mantha in view of Sostek teaches the method of claim 12 (See Mantha, Fig. 5, Method 200), further comprising:
sending the print job including the updated set of attributes to a printer system to form the output with the updated set of attributes (See Mantha, Sect. [0075], while the part 12 is printed, the performance of the part may be determined and used to update the tool path.  In principle, this may be used to optimize fabrication of the part 12.).

	Referring to Claim 15, the combination of Mantha in view of Sostek teaches the method of claim 10 (See Mantha, Fig. 5, 3-D Print Method), wherein the set of attributes for the output includes at least one of a mechanical attribute, a functional attribute, and an appearance attribute (See Mantha, Fig. 6, Sect. [0067] lines 12-25, the intended or predetermined use of the part includes a functional attribute of the part, such as use of the part in a larger object, structure or system, or use of the part as a standalone object.  Like model 40, the intended use and material properties information of part 12 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or created and modified by processor 26 using programs 32.  For example, the constraints, forces, matrix properties, fiber properties, and matrix/fiber ratios may be manually input by a user of computing device 15.  One or more of the properties may be derived by stress testing of standardized bars, and then stored for later retrieval during analysis.).

	Referring to Claim 16, the combination of Mantha in view of Sostek teaches the computing system of claim 1 (See Mantha, Fig. 1, System 10), wherein:
the three-dimensional printing materials comprise plastic, ceramic, metal, powder, and/or granular material (See Mantha, Sect. [0045], 3D printing may be performed using various materials.  In some examples, a material that may be used in 3D printing includes a polymeric material, elemental metal, metal alloy, a ceramic, an allotrope of elemental carbon, or a combination thereof.  The allotrope of elemental carbon may comprise amorphous carbon, graphite, graphene, diamond, or fullerene.  The fullerene may be selected from the group consisting of a spherical, elliptical, linear, and tubular fullerene.  The fullerene may comprise a buckyball or a carbon nanotube.  The material may comprise an organic material, for example, a polymer or a resin.  The material may comprise a solid or a liquid.  The solid material may comprise powder material.  The powder material may be coated by a coating (e.g., organic coating such as the organic material (e.g., plastic coating)).  The powder material may comprise sand.  The material may be in the form of a powder, wire, pellet, or bead.  The material may have one or more layers.  The material may comprise at least two materials.  In some cases, the material includes a reinforcing material (e.g., that forms a fiber).  The reinforcing material may comprise a carbon fiber, Kevlar.RTM., Twaron.RTM., ultra-high-molecular-weight polyethylene, or glass fiber.);
the material properties of the three-dimensional printing materials provide a visual representation of the three-dimensionally printed output including the plastic, ceramic, metal, powder, and/or granular material (See Mantha, Fig. 6, Model 40 as a Computer Generated Design of 3-D part 12, Sect. [0065], As can be seen in FIG. 5, information regarding part 12 may be received into system 10 (Operation 210).  This information may include, among other things, a three-dimensional model 40 (shown in FIG. 6) of part 12.  The three-dimensional model 40 may be a model design of the part 12, such as a computer-generated design of the part 12.  In the exemplary model 40 shown in FIG. 6, the matrix used to make part 12 is represented by a symbol M, while the tracks T correspond to a center-line trajectory.  Model 40 may be received as a collection of data that is interpretable by processor 26 using programs 32 (e.g., app 36), the code defining physical attributes (e.g., shape and size) of part 12.  Model 40 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or generated and modified by processor 26 using programs 32.).

Referring to Claim 17, the combination of Mantha in view of Sostek teaches the method of claim 1 (See Mantha, Fig. 5, Method 200), wherein:
the build materials comprise plastic, ceramic, metal, powder, and/or granular material (See Mantha, Sect. [0045], 3D printing may be performed using various materials.  In some examples, a material that may be used in 3D printing includes a polymeric material, elemental metal, metal alloy, a ceramic, an allotrope of elemental carbon, or a combination thereof.  The allotrope of elemental carbon may comprise amorphous carbon, graphite, graphene, diamond, or fullerene.  The fullerene may be selected from the group consisting of a spherical, elliptical, linear, and tubular fullerene.  The fullerene may comprise a buckyball or a carbon nanotube.  The material may comprise an organic material, for example, a polymer or a resin.  The material may comprise a solid or a liquid.  The solid material may comprise powder material.  The powder material may be coated by a coating (e.g., organic coating such as the organic material (e.g., plastic coating)).  The powder material may comprise sand.  The material may be in the form of a powder, wire, pellet, or bead.  The material may have one or more layers.  The material may comprise at least two materials.  In some cases, the material includes a reinforcing material (e.g., that forms a fiber).  The reinforcing material may comprise a carbon fiber, Kevlar.RTM., Twaron.RTM., ultra-high-molecular-weight polyethylene, or glass fiber.); and
the material properties of the build material provide a visual representation of the three-dimensionally printed output including the plastic, ceramic, metal, powder, and/or granular material (See Mantha, Fig. 6, Model 40 as a Computer Generated Design of 3-D part 12, Sect. [0065], As can be seen in FIG. 5, information regarding part 12 may be received into system 10 (Operation 210).  This information may include, among other things, a three-dimensional model 40 (shown in FIG. 6) of part 12.  The three-dimensional model 40 may be a model design of the part 12, such as a computer-generated design of the part 12.  In the exemplary model 40 shown in FIG. 6, the matrix used to make part 12 is represented by a symbol M, while the tracks T correspond to a center-line trajectory.  Model 40 may be received as a collection of data that is interpretable by processor 26 using programs 32 (e.g., app 36), the code defining physical attributes (e.g., shape and size) of part 12.  Model 40 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or generated and modified by processor 26 using programs 32.).

Cited Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulan et al. (US PG. Pub. 2010/0282856 A1) is a system and method for encoding and decoding data in a color barcode pattern using dot orientation and color separability. The spectral (wavelength) characteristics of the CMY colorants, commonly used in digital printing, and those of RGB sensors are exploited to achieve high capacity data embedding rates in color barcodes. The present method embeds independent data in two different printer colorant channels using dot orientation modulation. In the print end, dots of two colorants occupy the same spatial region. At the detector end, by using the complementary sensor channels to estimate the colorant channels, data is recovered in each colorant channel. The method approximately doubles the capacity of encoding methods based upon a single colorant channel and enables embedding rates which match or exceed that of other hardcopy barcodes known in the arts. The method is robust against inter-separation misregistration with a small symbol error rate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DARRYL V DOTTIN/Examiner, Art Unit 2677